Citation Nr: 0905638	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to nonservice-connected death 
pension. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served from October 15, 1943 to November 25, 1945 
as a member of the Commonwealth Army of the Philippines. The 
appellant is his surviving spouse.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 


FINDINGS OF FACT

1.	The RO's March 1999 rating decision denied the 
appellant's claim for entitlement to nonservice-connected 
death pension benefits, on the basis that the Veteran had 
recognized service in the Philippine Army which under 
applicable regulations provided for receipt of disability 
compensation but not pension benefits. Upon notification of 
this decision the appellant did not appeal from it.

2.	The additional evidence associated with the record since 
March 1999 does not relate to an unestablished fact necessary 
to substantiate the appellant's claim.


CONCLUSIONS OF LAW

1.	The March 1999 rating decision that denied entitlement 
to nonservice-connected death pension benefits is final. 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.104(a), 20.200, 20.202 (2008).

2.	New and material evidence has not been received to 
reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.


The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). 

The RO has informed the appellant of what evidence would 
substantiate her petition to reopen through a January 2007 
VCAA notice letter, which notified her as to each element of 
satisfactory notice set forth under the Pelegrini II 
decision. The February 2007 Statement of the Case (SOC) 
explained the general criteria to establish a claim for 
pension benefits and the applicable regulation on reopening a 
claim. The VCAA notice further indicated the joint obligation 
between VA and the appellant to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court set 
forth additional criteria  as to the content of the notice to 
be provided in connection with a petition to reopen, 
essentially requiring that VA provide a comprehensive 
definition of "new and material" evidence. In carrying out 
this notice obligation, VA must consider the basis for the 
previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element found 
insufficient in the previous denial. 

The above-reference January 2007 VCAA correspondence 
explained in detail the type of evidence required to 
establish the claim, stating that the appellant should 
provide copies of documentation from the appropriate service 
department as verification that the Veteran had the necessary 
service to qualify for receipt of pension. Following this 
correspondence the February 2007 SOC provided citation to and 
explanation of the standard to reopen the claim, and defined 
"new and material" evidence in relation to the claim. The 
August 2008 Supplemental SOC (SSOC) then provided 
substantially similar notice information. In each instance, 
following the SOC and SSOC the appellant acknowledged receipt 
of these documents and indicated that she had provided 
additional evidence for purpose of meeting the "new and 
material" evidence standard. In light of these 
circumstances, the fact that the January 2007 VCAA letter did 
not expressly characterize the issue on appeal as a petition 
to reopen is not prejudicial to adjudication of this claim. 
The record clearly reflects the appellant had actual 
knowledge that the present matter is an attempt to reopen a 
previous claim. Also, the evidence required to establish the 
claim is essentially no different whether involving a 
petition to reopen or not, i.e., requiring some objective 
verification from a service department that demonstrates the 
requisite qualifying service. As a result, a remand in order 
to send a revised notice correspondence would have no useful 
purpose. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). 

The RO has taken appropriate action to comply with the duty 
to assist the appellant through conducting an inquiry with 
the unit with which the Veteran was affiliated during his 
service to determine the capacity in which he served. In 
support of her claim the appellant has provided several 
personal statements, and copies of personnel records and 
other documentation pertaining to the Veteran's service. The 
appellant has declined the opportunity to testify at a 
hearing in furtherance of the claim. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analysis of the Claim

The appellant's claim pertains to eligibility for VA 
nonservice-connected death pension benefits. Such a 
nonservice-connected death pension is payable to the 
surviving spouse of a veteran of a war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability. 38 U.S.C.A. §§ 1521, 1541.
 
To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the appellant's spouse must 
have had active military, naval or air service. 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a veteran, defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable." 38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d). Service in the Philippine Scouts and in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
Armed Forces of the United States for VA purposes. 38 C.F.R. 
§§ 3.40, 3.41. 

Under applicable law, service in the Regular Philippine 
Scouts, the Insular Force of the Navy, Samoan Native Guard, 
and Samoan Native Band of the Navy is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowance. 38 C.F.R. § 3.40(a). Service in the Other 
Philippine Scouts enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), between October 6, 
1945 and June 30, 1947, inclusive, is included for 
compensation and dependency and indemnity compensation. 38 
C.F.R. § 3.40(b).
Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941. Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included. 38 C.F.R. § 3.40(c).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a). Where however, the evidence the claimant 
has provided or that has already been obtained does not 
sufficiently confirm the requisite service, VA shall request 
verification from the appropriate service department. 38 
C.F.R. § 3.203(c).

The RO's March 1999 rating decision denied the appellant's 
original claims for service connection for the cause of the 
Veteran's death, accrued benefits, and Dependency and 
Indemnity Compensation (DIC) benefits. The correspondence 
sent that month notifying the appellant of this decision also 
informed her of the denial of entitlement to nonservice-
connected death pension. The letter explained that under 
applicable laws service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas or new Philippine 
Scouts, was not recognized as having been active military 
service for purposes of establishing entitlement to 
nonservice-connected disability or death pension. The RO 
indicated that service department records confirmed the 
Veteran had active duty from October 15, 1943 to November 20, 
1945 with the recognized guerillas. Further indicated was 
that certification of service was obtained through the proper 
military service department, and it was not within the 
province of VA to amend or change that issuance. The RO's 
resulting decision was that pension was not payable based on 
the type of service that the Veteran had. 

As the evidentiary basis for the RO's decision although not 
specifically referenced in the decision, the Veteran's Form 
WD AGO 53-55 (Enlisted Record and Report of Separation) 
originally had listed him as having served from between July 
25, 1942 and April 6, 1947 in the 2nd Battalion of the 14th 
Infantry Division of the Army. Subsequently, a November 1953 
record from the Department of the Army indicated that 
military status as a member of the Army, previously granted 
through alleged service in the 14th Infantry Regiment, had 
been revoked. A determination had been made instead to the 
effect that any military service the subject may have had was 
as a member of the Philippine Army, inducted into the service 
of the Armed Forces of the United States. The above decision 
by the RO took into account the latter report.

The appellant filed a timely Notice of Disagreement (NOD) in 
response to the RO's March 1999 determination. The RO then 
issued a Statement of the Case, however, the appellant did 
not file a VA Form 9 or other Substantive Appeal as the next 
stage in the appellate process. Hence, the March 1999 
decision became final on the merits. See U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.200, 
20.202 (2008).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,     the credibility of the evidence, although not 
its weight, is to be presumed.           Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                 
9 Vet. App. 273, 283 (1996).

Following the RO's March 1999 original decision in this 
matter, evidence that would be material to reopen the claim 
for nonservice-connected pension must establish, or 
demonstrate to a reasonable likelihood, that the appellant 
has basic eligibility for pension benefits. To meet this 
requirement the record must include documentation from the 
appropriate service department clarifying that the Veteran 
has qualifying status for pension. 38 C.F.R. § 3.203. The new 
evidence which has been associated with the claims file 
consists of the July 2008 correspondence from the 14th 
Infantry Division pertaining to the Veteran's military 
status, in response to an RO inquiry; a September 2005 letter 
from the National Personnel Records Center (NPRC) to the 
appellant; a copy of the Veteran's original Form WD AGO 53-
55; a copy of the March 1949 documentation from the 
Headquarters of the Army, Philippines Command then stating 
that the Veteran had a period of continuous active service 
with the 14th Infantry between July 1942 and November 1945; 
and several statements the appellant has provided in support 
of her claim. 

The July 2008 correspondence of record from the 14th Infantry 
Division responds to the RO's inquiry as to clarification on 
the correct characterization of the Veteran's service. The 
inquiry had explained that the Veteran was initially afforded 
recognition in the Army of the United States (AUS) based on 
service in the            14th Infantry, and that recognition 
was subsequently revoked on November 9, 1953 and the Veteran 
recertified as a member of the Philippine Army. The RO 
requested information on whether the Veteran may have since 
re-acquired AUS status. In its reply, the 14th Infantry 
Division stated that the Veteran did not re-acquire AUS 
status, and to its knowledge there were no official records 
which confirmed re-acquired AUS status. Rather, records on 
file with the 14th Infantry Division showed that the 
Veteran's certification as a member of the Philippine Army 
from October 15, 1943 to November 20, 1945 was correct.  

In its September 2005 letter to the appellant, the National 
Personnel Records Center indicated that records pertaining to 
the Veteran's military status had likely been destroyed in a 
July 1973 fire at that agency, and that efforts to 
reconstruct the file also likely would not be successful. The 
NPRC was able to provide photocopies of several separation 
documents.

The copy of the Veteran's original Form WD AGO 53-55 lists 
the Veteran's unit in which he served as the 14th Infantry 
Division, and the previous service dates of 
between July 25, 1942 and April 6, 1947. The March 1949 
documentation from the Headquarters of the Army, Philippines 
Command also lists identical information. While these by all 
indication are fully accurate copies of documentation already 
of record, as indicated a few years after their issuance in 
November 1953 the Department of the Army revoked its 
certification that the Veteran had service in this capacity. 
There is no other documentation since that time period which 
denotes a further change in the designation of the Veteran's 
status.

The appellant's assertions in statements she has provided 
contend that the Veteran had served on active duty among 122 
recognized individuals with AUS status within the 14th 
Infantry Division. She also indicates that at one point VA 
had classified the Veteran's status as "Regular or Old 
Philippine Scout." While these assertions reflect the 
initial manner in which service documentation may have 
characterized the Veteran's service, the revised November 
1953 designation, and recent statement from the 14th Infantry 
Division itself establish that the Veteran's service was 
instead with the Commonwealth Army of the Philippines during 
the timeframe from October 1943 to November 1945. To the 
extent the appellant's statements reiterate her contentions 
from when the RO originally considered this claim in March 
1999, these statements also would not constitute new evidence 
for purposes of the reopening analysis. See Reid v. 
Derwinski, 2 Vet. App. 312 (1992). See also Untalan v. 
Nicholson, 20 Vet. App. 467 (2006) (the presentation of new 
arguments based on evidence already of record as of the 
previous decision does not provide new evidence). 

Accordingly, the Board finds that the competent evidence does 
not establish that the Veteran had service that qualifies for 
the receipt of nonservice-connected disability or death 
pension. It follows that new and material evidence has not 
been presented to reopen the appellant's claim for 
entitlement to nonservice-connected death pension, as the 
basic eligibility requirements are not met. 38 C.F.R. § 
3.156. As the criteria for new and material evidence to 
reopen the claim have not been met, the benefit-of-the-doubt 
doctrine is not applicable, and the petition to reopen must 
be denied. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim for entitlement to nonservice-
connected death pension is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


